Citation Nr: 1145411	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left arm/shoulder disability. 


REPRESENTATION

Appellant represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from August 2001 to May 2005.  

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied service connection for a left shoulder/arm disorder.  The Veteran appealed the RO's January 2009 rating action to the Board.  

In August 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the Veteran waived initial RO consideration of a December 2008 magnetic resonance imaging scan of his lumbar spine.  38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND


The Board has determined that a remand of the service connection claim on appeal is warranted in order to obtain a clarifying opinion from the December 2008 VA examiner as outlined in more detail in the indented paragraphs below.  

The Veteran seeks entitlement to service connection for a left shoulder/arm disorder.  He contends that his current left shoulder/arm disorder is a result of a crushing-type injury that occurred during military service in 2003.  (Transcript (T.) at page (pg.) 4)).  He maintains that after the in-service injury, he sought treatment from a medical corpsman who told him that he had pinched his nerve.  (T. at pg. 6.)  He maintains that he was placed on light duty for seven (7) days and was instructed to perform stretches with a band.  Id.  He avers that aside from taking Ibuprofen, he did not seek any additional treatment for his left shoulder from the time of the initial  injury in 2003 until service discharge in 2005.  (T. at pg. 8).  The Veteran contends that he sought treatment for his left shoulder/arm from an urgent care center within a year of service discharge in 2005, but that he is unable to recall the name of the facility.  (T. at pg. 10). 

Service treatment records (STRs) show that the Veteran's upper extremities were evaluated as "normal" at a May 2001 examination.  On a May 2001 Report of Medical History, the Veteran denied having had any impaired use of his arms, painful shoulder, arthritis, rheumatism or bursitis, or swollen or painful joints.  The examining physician indicated that the Veteran was in good health.  In June 2003, the Veteran was seen for left upper trapeziums pain of an unknown etiology that had been present for two (2) weeks.  A physical evaluation of the Veteran's upper extremities revealed that the Veteran was tender to palpation along the left levatus scapula.  An assessment of left levatus scapular strain secondary to overuse was entered.  The Veteran was issued an ice pack and a Theraband for shoulder stretches.  A February 2005 report reflects that the Veteran was due to separate from military service in May 2005.  He reported that there had not been any significant changes in his medical history since his May 2001 physical examination. 

The first post-service evidence of any current left shoulder pathology was in November 2008, just over three years after service discharge.  At that time, X-rays of the Veteran's left shoulder revealed a hooked shaped acromion with degenerative change at the rotator cuff insertion site.  (See November 2008 VA X-ray interpretations of the Veteran's left shoulder).  When examined by VA in December 2008, a VA examiner opined, after a claims file review, to include the above-cited STRs, that it was less likely as not (less than a 50/50 probability) that the Veteran's degenerative joint disease of the left shoulder was a result of the left shoulder injury sustained during military service.  The December 2008 VA examiner reasoned that the Veteran's STRs showed only one left shoulder complaint in June 2003 with no additional left shoulder complaints or pathology from 2003 to service discharge in 2005.  (See December 2008 VA examination report).  

The Veteran's representative has argued that the December 2008 VA examiner's opinion is inadequate because he did not offer any explanation as to how degenerative changes of the left rotator cuff could have possibly occurred in a person of the Veteran's age (mid-20's) in the short time that he was discharged in 2005 to 2008.  The Board agrees.  Thus, the Board finds it necessary to seek clarification from the December 2008 VA examiner, to include an opinion as to whether there is any evidence that the Veteran's degenerative changes of the left rotator cuff preexisted military service or whether the left levatus scapular strain contributed to or hastened the development of degenerative changes in the left rotator cuff diagnosed in 2008.  The examiner must also consider the Veteran's reported history of left arm/shoulder pain and limitation of motion since the inservice injury.

In addition, the above-cited November 2008 VA x-ray interpretations of the left  shoulder reflect that an order was placed for a fee-based magnetic resonance imaging (MRI) scan of the left shoulder.  The Veteran testified that after service discharge, he underwent several MRIs of his left shoulder.  (T. at pg. 11).  The claims file does not contain copies of any MRIs of the shoulder that have been performed by VA or a private medical care provider.  As these outstanding MRI reports might contain clinical findings that could be potentially relevant in determining the etiology of the Veteran's left shoulder/arm disorder, they should be secured on remand.  38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for any left arm/shoulder disorder.  Of particular interest are VA and/or fee-based MRI report(s) of the left shoulder.  Following the procurement of any necessary authorizations, efforts should be made to obtain any records identified by the Veteran, to include, but not limited to, the above-requested MRI reports of the left shoulder.  Whether or not the Veteran responds, copies of outstanding VA treatment records should be obtained.  All records obtained must be associated with the claims file. 

All attempts to procure records should be documented in the claims file.  If the RO cannot obtain records identified by the Veteran, notations to that effect should be inserted in the claims file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After any additional evidence has been obtained, the RO/AMC must obtain an opinion from the same VA physician who conducted the December 2008 VA examination, or if that is not feasible, from another suitably qualified VA practitioner, as to the etiology of the Veteran's left shoulder disorder.  The claims folder must be made available to the examiner, including the December 2008 VA examination report, and the examiner is asked to indicate that he or she has reviewed the claims folder.  If it is determined that a response to the questions below cannot be made without a new physical examination, such examination should be scheduled accordingly. 

The VA examiner should answer the following questions: 
   
i) Is there clear and unmistakable evidence that the Veteran's degenerative joint disease of the left shoulder preexisted service? If so, is there is clear and unmistakable evidence that the pre-existing degenerative joint disease of the left shoulder was not aggravated beyond its natural progression by service?  

ii) If the Veteran's degenerative joint disease is found not to have preexisted military service, did the in-service left levatus scapular strain contribute to or hasten the subsequent development of the Veteran's degenerative changes in the left rotator cuff diagnosed in 2008?  
   
The opinions obtained should reflect consideration of the Veteran's reported left arm/shoulder symptoms which continued without interruption since the inservice injury.

If an opinion cannot be rendered as to the above-cited questions, an explanation should be set forth discussing why a response is not possible or feasible and what evidence is necessary in order to provide a response. 
   
3.  If it is determined that an examination of the left shoulder is necessary in order to respond to the above-cited remand directives, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his service connection claim on appeal.  The consequences for failure to report for a VA examination without good cause may result in evaluating the claim based on the evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any examination scheduled in conjunction with his claim, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Readjudicate the service connection claim on appeal.  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

